Title: From Thomas Jefferson to David Ross, 26 May 1781
From: Jefferson, Thomas
To: Ross, David


        
          Sir
          Monticello May 26th. 1781
        
        I am exceedingly at a Loss to judge whether it be better to try the Method of Application to the new Commanding Officer for a Passport and run the Risk of losing another Month or two, or to pursue the former plan of applying immediately to Charlestown. With Respect to myself however I can more easily determine that the sending to Charlestown having had the Approbation of Council and having a Prospect within two Days of divesting myself of my Office it would not be proper for me to enter on a new Plan. Nevertheless I think it would be adviseable for Mr. Maury to wait a few Days, that my Successor who will have to go through with any Plan that may be adopted may also chuse such one as he shall think best. I am &c.,
        
          Thomas Jefferson
        
      